Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00162-CV

                                           Jordan GUNTER,
                                               Appellant

                                                    v.

                                  CARROLL & HINOJOSA PLLC,
                                          Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-07466
                          Honorable Cynthia Marie Chapa, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 18, 2021

DISMISSED FOR WANT OF PROSECUTION

           On June 3, 2021, we ordered appellant to provide written proof to this court within ten days

of the date of the order that he had requested the reporter’s record and that he had paid the reporter’s

fee or was entitled to appeal without paying the reporter’s fee. We further ordered that, if appellant

failed to respond to our order, his brief would be due within thirty days of the date of the order and

we would consider only those issues or points raised in appellant’s brief that do not require a

reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). By July 12, 2021, appellant had not

responded to our order and had not filed a brief. We, therefore, ordered appellant to file his brief
                                                                                         04-21-00162-CV


and to show cause in writing by July 27, 2021, why this appeal should not be dismissed for want

of prosecution. See id. R. 38.8(a); see also id. R. 42.3(c) (allowing involuntary dismissal if an

appellant fails to comply with a court order). Appellant did not respond to this court’s order, and,

to date, appellant has not filed a brief. Because appellant failed to timely file a brief in this appeal,

this appeal is dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b).

                                                    PER CURIAM




                                                  -2-